 66DECISIONSOF NATIONALLABOR RELATIONS. BOARDSheet Metal Workers Local UnionNo. 11andPierce-King-Joint Venture and Wood,Wire & MetalLathers International Union,Local 62.Case 15-CD-197March 25, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges. filed on February 19, 1974, by Pierce-KingJoint Venture (herein called the Employer or Pierce-King), alleging that Sheet Metal Workers Local UnionNo. 11 (herein called the SMW or the Respondent) hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring the assignment of certain work described be-low to employees represented by the SMW rather thanto employees of Pierce-King represented by Wood,Wire & Metal Lathers International Union, Local 62(herein called the Lathers).A hearing was held before Hearing Officer Armin J.Moeller, Jr., on April 29 and 30, 1974. The Employerand the Respondent appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter, the Employer and theRespondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer, a joint venture consisting of B. E.King & Sons, Inc., a Louisiana corporation, and PierceLathing Co., a California corporation, has its principaloffice and place of business in New Orleans, Louisiana,and operates in the construction industry where it isengaged in the erection and installation of drywall,lathing, plastering, and fireproofing.The parties stipulated that the Employer annuallypurchases and receives goods and materials, valued inexcess of $50,000, directly from points outside the Stateof Louisiana. The parties stipulated, and we find, thatthe Employer is engaged in commerce and it will effec-tuate the purposesof the Actto assert jurisdictionherein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties agree that the SMW and the Lathers arelabor organizations within the meaning of Section 2(5)of the Act.III.THE DISPUTEA. Background and Factsof theDisputeInitially, Pierce Lathing Co. alone was under con-tract with the general contractors, the joint venture ofHuber, Hunt & Nichols and Blount Bros. Corp. (hereincalled the general contractor of Huber-Blount) to per-form the drywall, lathing, plastering, and fireproofingwork on the project known as the Louisiana Super-dome in New Orleans. Pursuant to the subcontract, amajor portion of the work to be performed involved theconstruction of the large air return and supply plenumsas part of the air handling system. Drywall was thematerial specified. This process involved the installa-tion of structural steel, 16-gauge studs as the framingor support for the drywall. In early November 1972,the Pierce-King Joint Venture was formed and, in aletter dated November 15, 1972, the Employer assignedthe erection of all drywall work, including-the metalframing, to the Lathers "as per contract signed betweenthe [Lathers] and the New Orleans Lathing and Plas-teringContractorsAssociation [herein called theNOLPCA]." At that time B. E. King & Sons, Inc., asa member of the employer association, was a party tothe Lathers bargaining agreement. In March 1973,after the general contractor formally approved thePierce-King Joint Venture the Employer executed theLathers' agreement. The Employer also signed, orstipulated to, two other craft agreements to which B.E. King & Sons, Inc. was already a party. One of theselatter agreements was with the Mason's, Plasterer's andLather's Tenders Local No. 153 Union (herein calledthe Hod Carriers).On April 26, Sidney LeBlanc, a business agent fortheSMW, approached the Employer's projectmanager, Gene Doss, at the jobsite and stated that theair plenum work belonged to the SMW. Doss repliedthat the work was for lathers and that it had alreadybeen assigned to Pierce-King's employees, who wererepresented by the Lathers. The meeting ended withLeBlanc stating that he would call Mark Branigan, theLathers business manager. Four days later, LeBlancand Branigan met with Doss. In response to LeBlanc'sclaim that the work belonged to sheet metal workers,Branigan replied that the work had been assigned tolathers, showed LeBlanc the Employer's letter of217 NLRB No. 6 SHEET METAL WORKERS LOCAL UNION NO. 1167November 1972, and said that he would not relinquishthe assignment.LeBlanc replied that he would take thematter to the Joint Board(i.e.,theNational JointBoard for the Settlement of Jurisdictional Disputes).When asked,Branigan and Doss told LeBlanc thatthey had no objection. On May 17, LeBlanc and Brani-gan, accompanied by other representatives from thetwo Unions, met in Doss' field office. After they hadasserted their respective claims,LeBlanc stated that heintended to take the dispute to the Joint Board andasked if the Lathers agents had any objections. Theyhad none.According to LeBlanc,Doss said he had noobjection either; Doss testified that he probably saidsomething to that effect, adding that "I didn't thinkwhat I had to say would make much difference any-how."Thereafter,International representatives of theSMW and the Lathers prepared their respective argu-ments to the Impartial Board(i.e., the Joint Board'ssuccessor as of June 1).In mid-June, the chairman ofthe Impartial Board requested certain informationabout the job from the Employer and Huber-Blount. Ina reply, dated June 18, the Employer set forth theinformation requested and stated that the work histori-cally was performed by lathers and that it came withinthe work jurisdiction of the Lathers Union, as providedin the Employer's bargaining agreement,and that theassignment had been made on that basis. On June 28,the Impartial Board awarded the disputed work to theSMW.Thereafter, LeBlanc called Doss and asked if hewould agree to sign the SMW's bargaining agreement.Doss refused,explaining that he had no authority tobargain for Pierce-King. In September, Doss and SMWVice President Joe Maggio met with Larry King, Jr.,the Employer's vice president, to discuss the possibilityof using a composite crew of lathers and sheet-metalworkers on the air plenum work.Apparently, Braniganof the Lathers had earlier approved of the arrangement,but he also questioned the sheet-metal workers' qualifi-cations.King voiced the same concern when he openedthe 15-minute meeting and stated that productionwould suffer and, therefore,insisted that all compositecrew membersbe paid according to the lathers' lowwage scale and that allwork besupervisedclosely byforemen of the Employer's own choosing.Doss alsochallenged the sheet-metal workers' skills.Maggio toldthem that if the SMW could not furnish qualified work-men the SMW would use the Employer's lathers toperform the work. The meeting ended without anagreement on the composite crew.Maggio reported theresults of his meeting with SMW Agent Stanley Gaudetwho rejected the plan. Thereafter, Gaudet telephonedDoss on a monthly basis to ask when the air plenumwork would begin.Doss explained that it would beafter the roof was erected, and continued to questionthe SMW's ability to furnish workmen skilled in per-forming the air plenum work.InNovember,LeBlanc and Gaudet approachedRobertMorgan,projectmanager for Huber-Blount,and asked if he knew about the Impartial Board'saward. Morgan replied that he did, and that the SMWshould deal directly with Pierce-King. However, inJanuary 1974, Gaudet called Morgan to ask whenPierce-King would begin work on the air plenums, add-ing that if the sheet-metal workers did not get the workthere"would certainly be trouble in the Superdome."On February 13, SMW Official Mike Turcottelearned that Pierce-King was scheduled to begin the airplenum work on the following day.He immediatelytold Morgan that if the sheet-metal workers did not dothe work "there would be a lot of trouble." Asked if thiswas a"threat," Turcotte replied, "No, there would justbe a lot of trouble.This is sheet metal work . . . ."Early the next day, the Employer began work on theair plenums with its employees.Soon after 8 o'clock theemployees of two other subcontractors represented bythe SMW walked off the project and did not return thatday.Shortly after 6 o'clock the followingmorning,Febru-ary 15, pickets were stationed at each of the eight gatesto the Superdome project carrying signs bearing thefollowing legend:PIERCE-KING(A JOINT VENTURE)REFUSES TO ABIDE BY THE DECISIONOF THE IMPARTIAL JURISDICTIONAL OFTHE DISPUTE BOARD FOR THE CONSTRUCTION INDUSTRYSHEET METAL LOCAL #I IAFFILIATED WITHSOUTHEASTERN LA BLDG & CONSTTRADE COUNCILNO OTHER EMPLOYER INVOLVEDISome 850 skilled craftsmen, employed by the 30 sub-contractors on the Superdome project, refused to go towork. After several unsuccessful attempts, Morgan fi-nally reached Gaudet by telephone. When asked "whatthe problem was," Gaudet answered, "the work be-longed to sheet metal and we was doing it with metallathers and plasterers."In his testimony,Gaudet re-IError in onginal. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDcalledMorgan asking, "How do I get these picketsdown?" and his replying, "Stop the work in question or. take the lathers off of this work."On Saturday, February 16, the Employer, throughits attorney, sent a telegram to the SMW advising thatit had stopped work on the air plenums. When Morganarrived at work on Monday, February 18, the picketswere still on the jobsite. Thereafter, Morgan contactedGaudet who explained that he had just received thetelegram and that the pickets would be removed im-mediately, and they were.B. The Work in DisputeThe work here in dispute is the construction of -airsupply and return plenums, as part of the air-handlingsystem on the Superdome, which requires the installa-tion of drywall and the structural framing, consistingof 16-gauge metal studs.C. TheContentionsof thePartiesThe Respondent contends that the Board is withoutjurisdiction to determine the merits of this dispute un-der Section 10(k) of the Act since the Employer byvarious collective-bargaining agreements, and theLathers and the SMW as well, has agreed upon amethod or methods for the voluntary adjustment of thedispute. The Respondent also asserts that, irrespectiveof any contractual commitment, the parties agreed tosubmit to the Impartial Board and abide by its award.Moreover, the Respondent contends that the Latherswithdrew its claim to the work in dispute. Accordingly,the Respondent contends that the notice of hearingmust be quashed. Alternatively, the Respondent con-tends that the disputed work should be assigned toemployees represented by it on the basis of the instantand previous decisions of the Impartial Board and theJoint Board, and certain other factors normally consid-ered by the Board in determining these disputes.The Employer, on the other hand, contends that thedispute is properly before the Board because there is nomethod for voluntary settlement to which all the neces-sary parties are bound. The Employer maintains thatthe Lathers did not withdraw its claim to the disputedwork and the Respondent violated Section 8(b)(4)(D)by making threatening statements and engaging inpicketing for a proscribed object. Finally, the Employerasserts that a determination of this dispute in favor ofits own employees, represented by the Lathers, -is ap-propriate in view of the- contract with the Lathers,company and area practice,-possession by the lathers ofthe requisite skills, efficiency and economy of opera-tion, and the Employer's assignment of the work.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon methods for thevoluntary adjustment of the dispute.As to (1) above, it is virtually conceded that on sev-eral occasions representatives, agents, and officials ofthe SMW stated that there would be "trouble" on thejob if the disputed work were not reassigned to sheet-metal workers, that the last such statement was madeimmediately prior to the commencement of picketingby the SMW, that the picketing occurred because thework had not been reassigned to sheet-metal workers,and, finally, that the picketing ceased once the Em-ployer promised either to "stop the work in question or.. . take the lathers off this work." It is abundantlyclear to us that this conduct was in support of theSMW's demand that Pierce-King assign the disputedwork to employees represented by the SMW's conductviolated Section 8(b)(4)(D) of the Act.With respect to (2) above, the Respondent advancedseveral arguments:1.As shown, in 1971, B. E. King & Sons executeda bargaining agreement with the Hod Carriers. Later,the Employer became a party to this agreement. TheHod Carriers contract incorporated a so-called masteragreement negotiated by the New Orleans Chapter ofthe Associated General Contractors of America (hereincalled the NOAGC), and Southeastern Louisiana La-borers'DistrictCouncil (herein called the DistrictCouncil), which represented, among other unions, theSMW and the Hod Carriers, but not the Lathers. Bothagreements were due to expire in 1974. In pertinentpart, the master agreement provides that "members ofthe [NOAGC] signatory hereto":Agree that during the term of this Agreement theywill be bound by any procedure or method for thesettlement of jurisdictional disputes which may beagreed upon by the Building and ConstructionTrades Department, AFL-CIO, and the Associ-ated General Contractors of America during theperiod such method or procedure continues to beapproved by both of these organizations.Unless and until such approved procedure is es-tablished the following procedure for the settle-ment of jurisdictional disputes shall be adhered toand binding upon all parties signatory to thisAgreement.** SHEET METAL WORKERS LOCAL UNION NO. 11All parties to the dispute will be bound by thedecision of the International Unions with respectto that particular job.On June 1, 1973, the plan creating the ImpartialBoard came into being. By its terms, the plan bindsemployees who have "signed a stipulation to the Plan,"or "are members of a stipulated association of employ-ers," or, finally, are parties to a bargaining agreementproviding for "these procedures herein set forth."It is undisputed that the Employer neither signed thestipulation to the plan nor became a member of a stipu-lated employer association. Therefore, we understandthe Respondent to argue that the Employer was boundto the plan solely by virtue of the Hod Carriers contractand the master agreement,which,it is argued, an-ticipated the plan. In the alternative, the Respondentasserts that should we find that the Employer was notbound to the plan it was, at the very least, required tohonor "the decision of the International Unions [i.e.,theLathers and the SMW] with respect to [thedispute]," as provided in the master agreement.We find no merit in these contentions for a numberof reasons. Thus, the Board has consistently interpretedSection 10(k) to mean that the employer making thework assignment and the rival unions claiming thework comprise the "parties to the dispute," and that allmust approve and enter into a voluntary adjustmentprocedure in order to preclude a hearing and determi-nation pursuant to that section.'The Respondentrecognizes this principle. Yet we look in vain to findany evidence that all of the parties to the instant disputeentered into such a voluntary agreement. Initially, theRespondent's reliance on the Hod Carriers agreementismisplaced because the union is not a party to thisdispute and, by the terms of that contract, any commit-ment to honor the master agreement is expressly con-fined to the "parties"; namely, the Employer and theHod Carriers. SeePlumbers and Steamfltters LocalUnion No. 157 of the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO (CurryConstruction Company),191 NLRB 302 (1971). Also,we note that the Employer's contract with the Lathersmakes no mention of the master agreement for goodreason because the Lathers was neither signatory tothat agreement nor, as far as the record reveals, a mem-ber of the District Council. And, as shown above, theEmployer had no bargaining agreement with the SMW.Our conclusion that the master agreement is only bind-2N.L.R.B. v. Plasterers' Local Union No. 79, Operative Plasterers' andCement Masons' International Association AFL-CIO [Southwestern Con-structionCo.], 404 U.S. 116 (1971); Lathers Union Local 104, The Wood,Wire and Metal LathersInternationalUnion, AFL-CIO (The Blaine PettyCompany,186 NLRB 365 (1970);Bricklayers,Masons and Plasterers'Inter-nationalUnion ofAmerica, Local No. 1, AFL-CIO (Lembke ConstructionCompany of Colorado, Inc.),194 NLRB 469 (1971).69ing upon the Employer and the Hod Carriers, and notthe other parties of this dispute, is further reinforced bythe fact that that agreement purports to bind only"members of the, [NOAGC] signatory hereto," and itis undisputed that neither the Employer nor NOLPCAever became a member of the NOAGC. From theforegoing, it is abundantly clear to us that with respectto this jurisdictional dispute the Employer was notbound by the master agreement and, therefore, was notrequired either to follow the award of the ImpartialBoard or to adhere to the "decision of the InternationalUnion."2. In the May 17, 1973, meeting with the Lathersrepresentativesand Pierce-King ProjectManagerDoss, an SMW agent, LeBlanc, stated that he wouldtake the dispute to the National Joint Board and askedif the others had any objection. The Lathers had none,and Doss voiced no objection. Later, in June, the chair-man of the Impartial Board sent letters to both Huber-Blount and Pierce Lathing Co. requesting certain infor-mation pertaining to the disputed work. Larry King,Sr., president of B. E. King & Sons, first received theImpartial Board's letter as an attachment to a letterfrom the general contractor asking that he furnish theinformation requested. As related above, King sent 'hisletter, dated June 18, to the Impartial Board settingforth certain background data and asserting the reasonsfor the assignment. Following the Impartial Board'sdecision,there was some discussion about using a com-posite crew of lathers and sheet-metal workers. LaterSMW Agent Gaudet telephoned Doss periodically toinquire when the plenum work was to begin and, toassure Doss that the SMW had qualified workmen.The Respondent contends that the foregoing con-duct manifests the Employer's agreement to submit tothe Impartial Board and abide by its award. We disa-gree.(a)When considered in light of the surrounding cir-cumstances, Doss' failure to object to the SMW's sub-mission to the Impartial Board because it "wouldn'tmake much difference anyhow" is equivocal, and sug-gests a number of inconsequential possibilities, includ-ing his sense of futility in trying to convince the SMWthat Pierce-King had long since decided to use its ownlathing employees. More important, it is conceded thatDoss had no authority to bargain for Pierce-King orbind it to such a commitment.(b)As for the Employer's letter to the ImpartialBoard, Larry King, Sr., maintained at the hearing thathe was only complying with the requests from both theImpartial Board and Huber-Blount and, although hefelt that his letter might possibly aid the Lathers inpresenting its case, he did not consider the Employera party to the Impartial Board's proceeding or in anyway bound by its decision. In our view, this effort to 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDcooperate with the Impartial Board and thegeneralcontractor is not synonymous with submission to it.Painters and Drywall Finishers, Local No. 79,- affiliatedwith International Brotherhood of Painters and AlliedTrades, AFL-CIO (Richard O'Brien Plastering Co.,213NLRB No. 106 (1974).3(c) Finally, we do not view the discussionregardingthe composite crew as a concession to the SMW thatthe Employer was willing to abide by the ImpartialBoard decision and reassign the work to sheet-metalworkers. As related above, the Employer was clearlyunwilling to make such a concession because of theSMW's inability to furnish qualified, efficient work-men. Indeed, the record reveals that there was no sub-stantive discussion of the award at the meeting. Ac-cording to Larry King, Jr., consideration of thecomposite crew was triggered by a real concern ofSMW-sponsoredwork stoppage.Moreover, theproposal for using a combined crew of lathers andsheet-metal workers was clearly contrary to the Impar-tialBoard's decision awarding all of the work to thelatter group.We are left with Doss' several brief tele-phone conversations with Gaudet, which in the mainconcerned only the scheduling of work on the air ple-nums,and whether the SMW was able to furnish quali-fied workmen. We find no evidence that Doss relatedany charge in the Employer's position that it would notfollow the Impartial Board's decision. Even accordingtoGaudet's somewhat conflicting testimony, Doss,who had no authority in the matter anyway, at mostindicated on only one occasion that he could use onesheet-metal worker.3.At various times after the work was assigned to theLathers itsInternationalpresident, Kenneth Edwards,and businessmanager,MarkBranigan, expressed somereluctance to continuing to claim the work ostensiblybecause of the Impartial Board's decision. Thus,shortly after the Impartial Board's decision, Edwardstold LarryKing, Sr., that he did not know whether theLathers would still claim the work. In addition,Brani-3Our dissenting colleague finds that the Employer,through Doss,twice,on April 30 and May 17, acquiesced in the SMW's decision to submit thedispute to the Joint Board, and"m conformance with their agreement" filedcertain information,some of which supported the Lathers In this regard, wenote as stated, Doss had made the Employer's position regarding assign-ment to the disputed work quite clear at the April 26 meeting and there isno showing that at that time, or thereafter, Doss represented that the Em-ployer's commitment,including a bargaining agreement with the Lathers,had changed. Moreover, it is undisputed that Doss possessed no authorityto bind the Employer in such matters This is the state of the record beforeus If, under these circumstances, the SMW chose to interpret Doss' failureto object as both an act binding upon the Employer and as an expressionof the Employer's willingnessto submit to, and be bound by, amaward ofeither the Joint or Impartial Boards, it did so at its own peril. In the absenceof such an agreement binding upon the parties we cannot interpret theEmployer's response to requests for information, in large part prodded alongby the general contractor, as anything more than a effort to cooperate withthe Impartial Board and the general contractor.gan was apparently instrumental in initiating discus-sion about the use of a composite crew.The Respondent argues that these circumstancescompel a finding that the Lathers had relinquished itsclaim to the work. We disagree. At no time did theLathers actually abandon its claim. At most, all that isshown is that the matter was under consideration andthat possibly some accommodation could be reached inorder to avoid the confrontation which later occurred.Finally, it is undisputed that, in February 1974, Ed-wards told King that the Lathers still claimed thework, reaffirming that he "would man the jurisdiction[and] would man the job with lathers."In sum, we conclude that the Respondent has failedto show that the Employer agreed to submit to and bebound by the Impartial Board's award or that the Lath-ers abandoned all claim to the work for its members.E.Meritsof theDisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors. Asthe Board has stated,the determination in a jurisdic-tional dispute case is an act of judgment based on com-monsense and experience in weighing these factors.4The following factors are, relevant to making a determi-nation of the dispute before us.1.Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by theBoard.However, B. E. King& Sons has,since it wasformed in 1945,maintainedcollective-bargaining relationswith the Lathers andhas been a party to successiveagreementswith theUnion. Pierce Lathing Co.'s collective-bargaining rela-tions with the Lathers is not revealed in the record ofthis case. But, as a participant in the joint venture,Pierce Lathing Co. is currently a party to the Latherscontract, which covers the employees who have beenperforming the disputed work. That contract makesspecific reference to, the erection of drywall and supporting metal studs of various kinds. The Employer hasno employees represented by the SMW, and has neverhad collective-bargaining agreementswith that Union.Accordingly, we find that the contractual relationshipbetween the Employer and the Lathers favors the Lath-ers.4N.LR.B.v.Radio and Television Broadcast Engineers Union, Local1212,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO[Columbia BroadcastingSystem],364 U S. 573 (1961);International As-sociationofMachinists, Lodge No. 1743, AFL-CIO (J. A. Jones ConstructionCompany),135 NLRB 1402 (1962). SHEET METAL WORKERS LOCAL UNION NO. 1171N2.Company andarea practiceAs the Superdome project is the first major endeavorfor the Employer, it is necessary to consider the pastpractice of B. E.King & Sons, in the New Orleans area.Metal studs have only been used in the building busi-ness in New Orleans area for approximately 15 years.Until 8 years ago, the installation and erection of dry-wall, or gypsum board, and metal studs wereassignedto carpenters. However, pursuant to a so-called statusquo agreement between the Carpenters union and theLathers in the mid-1960's the following accommoda-tion was reached: If a contractorhas a bargainingagreement with the Lathers alone, the erection of dry-wall and metalstuds is assignedto lathers and, con-versely, if a contractorhas an agreementwith the Car-penters unionalone, the work isassignedto carpenters.B. E. King & Sons is one of only four companies in theNew Orleans area which performs this work. All fourcompaniesare members of NOLPCA and employ onlylathers. Therefore, virtually all of the commercial workin New Orleans is performed by employees representedby the Lathers and is covered by that Union's contract.The sheet-metal workers, on the other hand, have sel-dom or never performed this type of work, and theSMW representative, Gaudet, could not recall ever remferring a sheet-metal worker to erect drywalland metalstuds. Clearly, area practice and, to a substantial ex-tent, company practice favor the Lathers.puted work. Because of this efficiency factor the Em-ployer maintains that employing sheet-metal workersinstead of Lathers would cost it about $400,000 moreto perform the disputed work. This sum representsapproximately 14 percent of its contract with Huber-Blount.Thus, the Employerestimatesthat a journey-man sheet-metal worker would be only 25 percent asefficient as a journeyman lather which would result in1,500 or 1,600 total man-days of lathers' work versusapproximately 5,000 man-days of sheet-metal workers'work.We conclude that the factors of skill, efficiency, andeconomy of operations strongly favor award of the dis-puted work to the employees represented by the Lath-ers.4.TheImpartial Board awardAlthough we do not consider the Impartial Boardaward of the work binding on the Employer, we doconsider it as a factor in determining the properassign-ment onthe work in dispute. However, in view of allthe circumstances, we are of the-opinion that the Im-partialBoard award should not be given controllingweight herein. In reading this result, we have also con-sidered other awards introduced into evidence by theSMW. However, we note that none of these awardsinvolves any of the parties to this dispute other than theSMW.-3. Skills, efficiency, and economy of operationThere is substantial agreement that the constructionof air supply and return plenums on the magnitudecalled for on the Superdome project is unique. TheEmployer contends, however, that the skills required inerecting drywall and metal studs to form air plenumsare virtually the same as those required in erectingwalls and ceilings in large buildings, which has been,for at least 8 years, the work of lathers. It is argued thatthese skills have been first acquired in the Lathers 2-year apprenticeship programs where as many as 300 ofthe 416 hoursspent in classare devoted to workingwith drywall, and an additional 100 hours are spent onmetal lathing which includes the use of metal studs.The Respondent contends that the sheet-metal workerspossess skills equal to those of the lathers and are espe-cially experienced in the construction of air ducts, us-ing many different materials, including metal studs.While the SMW's apprenticeship program does notinclude the use of drywall, the sheet-metal workers doat least occasionally use that building material, utiliz-ing many of the tools commonly used by the lathers.The Employer contends that because of their pecul-iar skills and experience the lathers are more efficientthan the sheet-metal workers in performing the dis-5.Employer's- assignment of workWe find that the Employer's assignment of the dis-puted work to employees represented by the Latherswas based on sound business considerations, includingpresent and previous bargaining relationships, com-pany and area practice, skill, efficiency, and economyof operations.ConclusionsUpon the record as a whole, and after full considera-tion of all relevant factors involved, we conclude thatthe Employer's employees who are represented by theLathers are entitled to the work in dispute. In reachingthis conclusion, we have particularly relied on the Em-ployer's assigmentof the work to its employees; the factthat his assignment is consistent with past area practiceand the Employer's collective-bargainingagreementwith the Lathers; the fact that the Lathers-representedemployees possess the requisite skills to perform thework; and the efficiency and economy of operationswhich result fromsuch assignment.We shall, there-fore, determine the dispute before us by awarding thework involved herein to those employees representedby the Lathers, but not to that Union or its members. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDScope of AwardThe Employer requests a broad work award, con-tending that it is necessary to avoid similar disputeswhich are likely to occur in the future at other con-struction sites on which it is performing drywall work.However, we do not find the record evidence hereinsufficient to establish a pattern of misconductsugges-tive of a likelihood that this dispute will extend to otherjobsites or recur in the future. Accordingly, we do notbelieve that the broad order requested by the Employeris appropriate at: this time and, therefore, the determi-nation herein shall apply only to the Superdome pro-ject.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct,as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:1.Employees of Pierce-King Joint Venture repre-sented by Wood, Wire & Metal LathersInternationalUnion, Local 62, are entitled to perform the work ofinstalling drywall and metal studs in constructing theair supply and return plenums of the Superdome pro-ject in New Orleans, Louisiana.2. Sheet Metal Workers Local Union No. 11 is notentitled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require the assignment of the abovework to its members or to employees it represents.3.Within 10 days from the date of this Decision andDetermination of Dispute, Sheet Metal Workers LocalUnion No. 11 shall notify the Regional Director forRegion 15, in writing, whether it will refrain from forc-ing or requiring, by means proscribed by Section8(b)(4)(D) of the Act, the assignment of the work indispute to employees represented by Sheet MetalWorkers Local Union No. 11, rather than to employeesrepresented by Wood, Wire & Metal Lathers Interna-tional Union, Local 62.MEMBER FANNING, dissenting:Iwould quash the notice of hearing in this case. Itseemsclear to me from the -record that the parties tothis dispute have utilized a voluntary method for theresolution of their differences and that that method has,in fact, resulted in an award to the Respondent Union.As set forth in the majority decision on April 26, andagain on May 17, 1973, LeBlanc, Respondent's busi-ness agent,meeting with the representatives of theLathers and the Employers, informed them that hewould take their jurisdictional dispute to the JointBoard and specifically asked if either of them had anyobjections.Both stated that they had no objection.Thereafter, in conformance with theiragreement, , In-ternational representatives of both Unions submittedtheir arguments to the Joint Board. The Employer, onrequest, submitted job information and included in itsargument that the disputed work belonged to the lath-ers.On June 28 the Joint Board awarded the work tothe Respondent Union.In my opinion, the above evidence satisfies the statu-tory criterion for the voluntary adjustment of a juris-dictional dispute. To assert, as the majority does, thatDoss, the Employer's project manager at the jobsite,did not have authority to commit the Employer to avoluntary adjustment of a dispute between two unionsstrains credulity.Whether or not his authoritywas real,clearly he acted with apparent authority upon whichthe other parties to the dispute had a right to rely. Atno time did the Employer repudiate Doss' voluntaryagreement to present the dispute to the Joint Board.Indeed, as indicated above, the Employer voluntarilysubmitted job information to the Joint Board and setforth its position with respect to the merits of theaward. It was only after the Joint Board ruledagainstthe Employer's position and in favor of the RespondentUnion that the Employer filed its charge in this case,alleging that this jurisdictional dispute could not beresolved by voluntary means.